 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 648 
In the House of Representatives, U. S.,

May 10, 2012
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5652) to provide for reconciliation pursuant to section 201 of the concurrent resolution on the budget for fiscal year 2013. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5652) to provide for reconciliation pursuant to section 201 of the concurrent resolution on the budget for fiscal year 2013. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 112–21 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) two hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Budget; and (2) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
